Citation Nr: 1536187	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from February 1958 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the claim currently on appeal.  

In August 2008, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  

This matter was previously denied by the Board in December 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court), and in October 2010, the Court vacated the December 2008 Board decision and remanded the matter back to the Board for readjudication.  The Board again denied the Veteran's claim in the July 2011 Board decision.  The Veteran appealed this decision to the Court as well, and in December 2011, the Court granted a joint motion to remand this case filed by the Secretary and the Veteran's attorney.  In June 2012, the Board remanded this matter to the RO for additional development, and in the November 2012 decision, the Board once again denied the Veteran's claim.  The Veteran appealed this decision to the Court, and in July 2013 the Court granted a joint motion to remand this case filed by the Secretary and the Veteran's attorney.  In March 2014, the Board remanded this matter for additional development.  The case is now returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for low back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is entitled to service connection for a low back disorder.  Specifically, he asserts that he injured his back during active service, and that he has suffered from chronic back symptomatology since this time.  His service treatment records confirm that he experienced low back symptomatology during service.  In June 1958, he sustained an injury to his lower back while lifting a locker.  X-rays taken at this time revealed slight scoliosis of the lumbar spine with deviation of the upper lumbar spine toward the right in relation to the axis of the lower lumbar spine and sacrum.  These findings were considered possibly positional in nature and no other abnormalities were noted.  He was discharged with a full range of motion of the spine.  It was noted, however, that he continued to walk with a stiff posture.  

An August 1958 treatment report indicates that the Veteran had been recently discharged following hospitalization for a lumbosacral strain.  However, since he continued to report low back pain and walk with his torso bent, he was to be readmitted.  Spot films of the lumbosacral spine were taken in September 1958, but failed to reveal any abnormalities.  He was placed on a prolonged period of bed rest and gradually showed signs of improvement.  At the time of his discharge, he had full range of motion of the lumbosacral spine.  An October 1958 record indicates that there was a very good possibility that the Veteran's back trouble was psychosomatic, and that if he did have any actual back trouble, it was markedly increased by his psychosomatic state.  A separate October 1958 record noted a diagnosis of a chronic low back strain that permanently restricted the Veteran from activities such as heavy lifting, marching and physical training.  

A September 1960 record reveals that the Veteran was seen with reported aching in the low back when arising in the morning.  It was noted that he carried a permanent limited profile for a chronic low back strain.  However, examination of the Veteran's back at this time was within normal limits.  In addition, his spine was deemed to be normal during his January 1961separation examination.  

The Veteran was afforded a VA examination in connection to his spine condition in June 2012, at which time he provided his military history and reported to have injured his back several times during service.  It was also noted that he eventually recovered and returned to full duty.  According to the Veteran, following service, he worked in an aluminum plant and then as a truck driver.  He also informed the examiner that he suffered several injuries to his back following his separation from service, including a motor vehicle accident in the 1960s.  Upon reviewing the Veteran's medical history, the examiner noted that the Veteran was not found to have degenerative disc disease until the 2000s, and that he suffered from constant daily pain.  After examining the Veteran, and reviewing the evidence of record, the examiner diagnosed the Veteran with degenerative disc disease of the L-spine, and concluded that the Veteran's low back disability was less likely than not incurred in or caused by active service.  According to the examiner, while the service treatment record did reflect severe back strains, there was no evidence of degenerative disc disease or arthritis during service.  In addition, following his in-service injuries, he was able to return to duty without any residuals.  The examiner also felt that it was relevant that degenerative disc disease was not diagnosed until nearly 50 years following the Veteran's separation from active service.  In addition, the examiner took note of the May 2007 spine x-ray findings which revealed mild degenerative changes with no acute fracture or malalignment.  According to the examiner, this was quite surprising given the Veteran's age at the time of diagnosis which would indicate the condition to be much more advanced.  The examiner concluded that this fact very much went against a finding of in-service incurrence, and the cause of the Veteran's current back condition was the aging process and his post-service occupations.  

In the March 2014 remand, the Board determined that the June 2012 VA examination report was inadequate, and the record should be supplemented with another medical opinion.  Pursuant to the remand instructions, the Veteran's claims file was to be referred to the June 2012 VA examiner for another addendum opinion addressing the etiological origin of the Veteran's low back disability.  The remand directives further indicated that if the June 2012 VA examiner was unavailable or could not offer the requested opinions without examining the Veteran, the Veteran should be scheduled for another VA examination to address the etiological origin of his low back disability.  The remand instructions further reflect that the VA examiner was asked to provide an opinion as to the likelihood that the Veteran's low back disability manifested as a result of active service.  In doing so, the examiner was asked to consider the Veteran's in-service back injuries and treatment, and that the Veteran had not returned to duty without residuals, but had rather been placed on a permanent P-3 profile.  In addition, the VA examiner was informed that the Veteran and his brother were competent to report symptoms and history, and that such reports must be specifically acknowledged and considered in formulating the requested opinion.  If the examiner rejected such reports of symptomatology, he/she was asked to provide a reasoning for doing so.  

It appears that the June 2012 VA examiner was unavailable and the Veteran was evaluated by a VA physician's assistant (PA) in April 2015.  However, although the VA PA noted that an in-person examination had been conducted, report of the medical evaluation does not actually include a discussion or documentation of the physical evaluation of the lower back.  Based on his review of the claims file as well as his evaluation of the Veteran's low back, the VA PA concluded that the low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this opinion, the VA PA noted that physical examination of the Veteran was negative for new information that would cause a change in the original opinions issued in May 2007 and June 2012.  Based on his review of the records, the VA PA noted that the Veteran had no signs of any degenerative processes when discharged from the U.S. Army.  According to the VA PA, the Veteran clearly had suffered at least two significant muscular strains that caused "the imposition of a P3 profile near the end of his term of service for this recurrent disorder."  The VA PA further noted that the Veteran's hospitalizations and x-ray evaluations did not indicate any significant bony injury or disc disease, and the disorder diagnosed was not apparently present until sometime in 2000.  

Unfortunately, the Board does not find this opinion to be adequate.  While the VA PA acknowledged that the Veteran had been placed on a permanent P-3 profile after he returned to duty, he (the VA PA) did not address the significance of this limited profile.  Specifically, although the Veteran's hospital records and diagnostic test results were absent evidence of significant bony injury or disc disease, the fact that he was placed on a limited profile for chronic low back sprain at the end of his military service suggests that his back problems may not have completely resolved at the time of his separation from service.  In this regard, the VA PA did not definitively state whether the muscular strains which caused the Veteran to be placed on the permanent P-3 profile after returning to duty had in fact resolved by the time of his separation, and if so, what objective medical findings made this evident.  If the Veteran still had a lingering muscular strain at the end of his service that was not detectable at the separation examination or through the diagnostic test findings, the Board is unclear as to whether it could it have contributed, or led to the development of the Veteran's current back disability.  Indeed, even though his separation examination was absent for any abnormalities in the spine at the time, the clinical records reflect that the Veteran was seen on a continual basis for back pain up until a few months before his separation from service.  

Finally, although the VA PA indicated that his review of the claims file included a review of all lay/buddy statements, he failed to address the specific assertions made in these statements, and as such the Board is unsure as to whether he reviewed these statements in full.  Through his lay statements and hearing testimony, the Veteran maintains that he has experienced on-going back pain since service.  The Veteran's brother also submitted a statement in April 2006, and testified at the August 2008 hearing, that he has witnessed the Veteran experience ongoing, and sometimes severe back pain after returning home from the military.  Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he has suffered pain in his back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions and hearing testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

Furthermore, in arriving at the negative conclusion, the VA PA appears to have rejected the lay statements and hearing testimony attesting to the Veteran's ongoing back pain throughout the years.  However, he did not provide his reasoning for rejecting these reports of symptomatology, as instructed to do so in the March 2014 Board remand directives.  In fact, the examiner appears to have based the conclusion predominantly on the fact that the post-service evidence was clear for documentation of the Veteran's low back condition until the 2000's, many years after his separation from service.  Despite this gap in time, the Veteran stated on numerous occasions, and has further testified, that he has continued to experience pain and discomfort in his low back since his separation from service.  As such, the Board does not find the June 2015 medical opinion to be adequate, as the examiner failed to address the competent lay statements of record regarding the Veteran's continuing back symptoms after service when rendering his conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  As it remains unclear whether the Veteran's current low back disability was incurred in service, another remand is necessary for a clarifying VA medical opinion.  



Bilateral Sensorineural Hearing Loss

Also, by a July 2014 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for bilateral sensorineural hearing loss.  The RO initially denied the claim for service connection for bilateral sensorineural hearing loss in the January 2010 rating decision.  In March 2015, the Veteran filed a notice of disagreement (NOD) with this decision.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of whether new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for bilateral sensorineural hearing loss should be issued.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA orthopedic examination with a VA orthopedic physician to determine the nature and etiology of any lumbar spine disability present.  The claims folder, to include all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the above referenced service-treatment records, the April 2006 lay statements submitted by the Veteran's family and friends, the August 2008 hearing testimony as well as the May 2007, June 2012 and April 2015 examination reports.  

After reviewing the claims file and evaluating the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any spine disability diagnosed on examination, OR during the pendency of the claim which has resolved at the time of the examination, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service back injuries, his in-service diagnosis of low back strain, and any treatment he received for his muscular strains in service.  

Specifically, the examiner should take into consideration that following the in-service back injuries and treatment, the Veteran did not return to duty without residuals, but rather had been placed on permanent P-3 profile.  The examiner should address these questions:  

a. Whether the Veteran's low back strain had completely resolved at the time of his January 1961 separation examination, or whether he still may have had residuals from his low back strain at the time of his January 1961 separation examination.  

b. If the Veteran still had a low back strain, or any lingering residuals of a low back strain, could the low back strain, or lingering residuals, led or contributed to, the development of his current back disability.  

In answering these questions, the examiner must address any assertions made by the Veteran, as well as lay statements made by his friends and family, indicating that he has experienced ongoing symptoms of back pain since service, and should set forth the medical reasons for accepting or rejecting any statement regarding continuity of symptoms since military service.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the examiner finds that the Veteran's low back disability is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

2. Furnish the Veteran an SOC regarding the issue of whether new and material evidence has been received sufficient to reopen his claim for service connection for bilateral sensorineural hearing loss.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board.  

3. Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  

4. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

